Title: From George Washington to Elizabeth Willing Powel, 25 January 1795
From: Washington, George
To: Powel, Elizabeth Willing


        
          My dear Madam,
          Sunday Afternoon 25th Jany 1795
        
        Jefferson’s notes of Virginia I have the pleasure to send you. My sett of the Bee is entirely broken. Into whose hands all the vols. have fallen I know not. Among those remaining in my possession, I cannot find, by their indexes (which I have recurred to) “Doctr Franklins strictures on the abuse of the Press.”
        Hoping we shall have the pleasure of seeing you at dinner

tomorrow (four o’clock) I have only to add that with the greatest respect I have the honor to be Your most obliged and affecte Servant
        
          Go: Washington
        
      